Title: From Thomas Jefferson to Samuel Harrison Smith, [6 January 1801]
From: Jefferson, Thomas
To: Smith, Samuel Harrison



[6 Jan. 1801]

Th: Jefferson sends mr Smith Cobbett’s 1st. number of his Porcupine, in which he may find some matters worth publication. his address will convince those, who were duped by him here, what his true character was.
there are two important rules of order past by the Senate which must be inserted in the Manual under the head of treaties. Th:J. must therefore borrow the M.S. a little while.
